Citation Nr: 1800993	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  12-15 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for left shoulder disability.

2. Entitlement to service connection for right shoulder disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1976 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  

In October 2017, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is associated with the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   


FINDINGS OF FACT

1. Resolving all doubt in favor of the Veteran, his left shoulder disability is etiologically related to service.

2. Resolving all doubt in favor of the Veteran, his right shoulder disability is etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for left shoulder disability have been met. 38 U.S.C. §1131 (2012); 38 C.F.R. § 3.303 (2017).

2. The criteria for service connection for right shoulder disability have been met. 38 U.S.C. §1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition below, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Board finds that service connection for left shoulder and right shoulder disabilities are warranted.  

First, the Veteran's service treatment records clearly document that he was diagnosed in service with tendinitis of the right shoulder in September 1994.  The evidence of record also indicates that his shoulder conditions worsened following his discharge where he ultimately underwent arthroscopic surgery for the left shoulder in 2005 and for the right shoulder in 2007, findings supported by a January 2009 VA examination report diagnosing the shoulder conditions.  Thus, the first element of service connection is met.  See 38 C.F.R. §§ 3.303(a), 3.304; Holton, 557 F.3d at 1366.

Second, the Board finds that there is an in-service event.  See 38 C.F.R. §§ 3.303(a), 3.304; Holton, 557 F.3d at 1366.  The Veteran contends that his left shoulder and right rotator cuff conditions are due his arduous trainings, missions and multiple deployments which occurred during his 20 years of service.  Specifically, he states that during assignments in the Airborne and Air Assault, he made "over 50 jumps" and sustained injuries from "hard landings" which were frequently treated in the field. See Notice of Disagreement dated March 2009.  The Veteran is competent to report as to events in service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a lay witness is competent to report to factual matters of which he or she has first-hand knowledge).  Likewise, the Board finds the Veteran's lay statements credible as they have been consistent throughout. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Thus, considering the Veteran's credible testimony at the October 2017 hearing and his military personnel records, the Board resolves doubt in the Veteran's favor and finds that the Veteran's competent and credible reports of in-service events are consistent with the circumstances of his service.  

Third, then, is the issue of whether the Veteran's bilateral shoulder conditions are related to service.  In this regard, the Board acknowledges the conflicting medical opinions of record.  In conjunction with the Veteran's claim, a VA examination was provided in January 2009 where the examiner found that the Veteran's current shoulder problems were not caused by or a result of service. See January 2009 VA examination report.  The Board observes that the examiner acknowledged that the Veteran was treated in service, but nevertheless rendered a negative opinion commenting that the Veteran's current shoulder pain does not limit his daily function.  

In contrast, the record reflects a February 2009 statement from the Veteran's treating physician finding that "it is more likely than not that his most recent shoulder problems originated from his injuries which occurred while on active duty." See statement from R.U., M.D. received May 2012.  The physician indicated he treated the Veteran since 2005 and performed a right shoulder surgery in 2007.  In support of his conclusion, the physician noted the Veteran's "history of chronic bilateral shoulder pain associated with multiple jump injuries" which occurred during service.  When read as a whole and in the context of the evidence of record, it is clear that the physician's opinion is based on his knowledge of the Veteran's medical history, personal treatment, and his medical expertise as an orthopedic surgeon.  

Taking all reports into account, the Board concludes that the evidence is in relative equipoise, meaning that the evidence for and against the Veteran's claim is essentially equal.  In such circumstances, the regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.  Consequently, the Board concludes that a nexus between the Veteran's service and current left shoulder and right shoulder disability has been established.     

Accordingly, the Board finds that all three elements of service connection are met and service connection is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for left shoulder disability is granted.

Service connection for right shoulder disability is granted.



____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


